[Cite as In re Guardianship of Shriver, 2015-Ohio-5172.]




                              IN THE COURT OF APPEALS OF OHIO
                                 FOURTH APPELLATE DISTRICT
                                    WASHINGTON COUNTY

IN RE: GUARDIANSHIP OF                            :
HOWARD A. SHRIVER                                 :            Case No. 14CA32
                                                  :
                                                  :            DECISION AND
                                                  :            JUDGMENT ENTRY
                                                  :
                                                  :            RELEASED: 12/04/2015


                                            APPEARANCES:

William L. Burton, Burton Law Office, LLC, Marietta, Ohio, for appellant H. Randall Shriver.

Jerry A. Brock and Matthew C. Carlisle, Theisen Brock, LPA, Marietta, Ohio, for appellee
Howard A. Shriver.


Hoover, P.J.
        {¶1}    H. Randall Shriver (“appellant”) appeals the decision and judgment entry of the

Washington County Common Pleas Court, Probate Division, denying his application for

appointment as guardian of his father, Howard A. Shriver (“appellee”), and finding that appellee

is not incompetent. Initially, appellant contends that the trial court erred by failing to include

findings supporting its decision. However, because appellant failed to request findings of fact

and conclusions of law in accordance with Civ.R. 52, he cannot complain on appeal about the

trial court’s lack of explicit findings. In other words, appellant waived the right to raise this issue

on appeal.

        {¶2}    Appellant also contends that the trial court’s finding that appellee is not

incompetent is against the manifest weight of the evidence. However, several witnesses,

including an expert, testified that appellee is capable of taking proper care of himself and his
Washington App. No. 14CA32                                                                             2


property. Appellee’s own testimony bolsters these conclusions. Thus, because some competent,

credible evidence supports the trial court’s finding regarding competency, its decision was not

against the manifest weight of the evidence.

         {¶3}   Because appellant’s arguments lack merit, we affirm the judgment of the trial

court.

                                 I. Facts and Procedural History

         {¶4}   Appellee is 97 years old and lives alone at an assisted living facility in Marietta,

Ohio. Since his wife died in 1997, appellee has been involved in a relationship with Betty

Dicklich, age 89 years old.

         {¶5}   After suspicions arose amongst appellee’s adult children and at least one financial

institution that Dicklich may have been financially exploiting appellee, appellant, appellee’s

adult son, filed an Application for Appointment of Guardian of Alleged Incompetent. Appellant

requested that he be appointed guardian of appellee’s person and estate.

         {¶6}   The application was supported by the report of John L. Tilley, a clinical and

forensic psychologist. Tilley’s report opined that appellee suffered from depression and major

neurocognitive disorder, which affects his attention, memory, executive functioning, and social

cognition. Ultimately, Tilley’s report opined that a guardianship should be established.

         {¶7}   The trial court, following the initiation of the guardianship proceedings, appointed

Melody Zimmerman as investigator for the court. The trial court then ordered that she investigate

appellee’s circumstances and file a report detailing, inter alia, the physical and mental condition

of appellee. Furthermore, the trial court ordered that Zimmerman provide a recommendation

regarding the necessity for a guardianship or a less restrictive alternative. A short time later,

Zimmerman filed her report with the trial court. In her report, Zimmerman noted that appellee
Washington App. No. 14CA32                                                                           3


understood the concept of guardianship and opposed that a guardian be appointed. Zimmerman

noted no impairments involving appellee’s orientation, speech, thought process, affect,

concentration, comprehension, or judgment. However, Zimmerman did indicate impairment

involving appellee’s memory. In addition, Zimmerman indicated that appellee was capable of

performing all activities and instrumental activities of daily living, with the exception of driving.

Zimmerman’s report also noted that inconsistencies existed between her findings and the Tilley

report, specifically stating that on the two days that she interviewed appellee, he appeared to be

alert, well oriented, interactive, and very knowledgeable. Ultimately, Zimmerman, in her report,

recommended a limited-guardianship to “[a]ssist [appellee] in paying his bills and making

financial decisions.”

          {¶8}   After conducting a hearing on the matter, which included testimony from appellee

and several other witnesses, the trial court entered a decision and judgment entry finding

appellee to be competent and denying the application. Appellant then filed a timely notice of

appeal.

                                     II. Assignments of Error

          {¶9}   Appellant sets forth two assignments of error for our review:

          1. THE TRIAL COURT COMMITTED REVERSIBLE ERROR BY FAILING
          TO MAKE FINDINGS SUPPORTING ITS DECISION[.]

          2. THE TRIAL COURT COMMITTED REVERSIBLE ERROR CONTRARY
          TO THE OVERWHELMING WEIGHT OF THE EVIDENCE PRESENTED AT
          TRIAL[.]


                                       III. Law and Analysis


                        A. The Trial Court’s Decision and Judgment Entry
Washington App. No. 14CA32                                                                            4


       {¶10} In his first assignment of error, appellant contends that the trial court committed

reversible error because the court failed to make any findings or offer any explanation for its

decision. This argument is meritless.

       {¶11} Civ.R. 52 provides that “judgment may be general for the prevailing party unless

one of the parties in writing requests otherwise * * *.” Generally, the failure to request findings

of fact and conclusions of law results in a waiver of the right to challenge the trial court’s lack of

an explicit finding concerning an issue. See Pawlus v. Bartrug, 109 Ohio App. 3d 796, 801, 673
N.E.2d 188 (9th Dist.1996); Wangugi v. Wangugi, 4th Dist. Ross No. 99CA2531, 2000 WL
377971, *5 (Apr. 12, 2000); Ruby v. Ruby, 5th Dist. Coshocton No. 99-CA-4, 1999 WL 668556,

*2 (Aug. 11, 1999). “[W]hen a party does not request that the trial court make findings of fact

and conclusions of law under Civ.R. 52, the reviewing court will presume that the trial court

considered all the factors and all other relevant facts.” Fallang v. Fallang, 109 Ohio App. 3d 543,

549, 672 N.E.2d 730 (12th Dist.1996); see also, In re Barnhart, 4th Dist. Athens No. 02CA20,

2002-Ohio-6023, ¶ 23.

       {¶12} In the absence of findings of fact and conclusions of law, we must presume the

trial court applied the law correctly and must affirm if there is some evidence in the record to

support its judgment. See, e.g., Bugg v. Fancher, 4th Dist. Highland No. 06CA12, 2007-Ohio-

2019, ¶ 10, citing Allstate Fin. Corp. v. Westfield Serv. Mgt. Co., 62 Ohio App. 3d 657, 662, 577
N.E.2d 383 (12th Dist.1989). As the court explained in Pettet v. Pettet, 55 Ohio App. 3d 128,

130, 562 N.E.2d 929 (5th Dist.1988):


       [W]hen separate facts are not requested by counsel and/or supplied by the court

       the challenger is not entitled to be elevated to a position superior to that he would

       have enjoyed had he made his request. Thus, if from an examination of the record
Washington App. No. 14CA32                                                                           5


       as a whole in the trial court there is some evidence from which the court could

       have reached the ultimate conclusions of fact which are consistent with [its]

       judgment the appellate court is bound to affirm on the weight and sufficiency of

       the evidence.


       The message is clear: If a party wishes to challenge the* * * judgment as being

       against the manifest weight of the evidence he had best secure separate findings

       of fact and conclusions of law. Otherwise his already “uphill” burden of

       demonstrating error becomes an almost insurmountable “mountain.”

See also, Bugg at ¶ 10; McClead v. McClead, 4th Dist. Washington No. 06CA67, 2007-Ohio-

4624, ¶¶ 24-26; Internatl. Converter, Inc. v. Ohio Valley Converting, Ltd., 4th Dist. Washington

No. 93CA34, 1995 WL 329571, *14 (May 26, 1995).


       {¶13} Here, because appellant failed to request findings of fact and conclusions of law

relating to the trial court’s decision in accordance with Civ.R. 52, the trial court was not required

to detail the findings to support its conclusion. If appellant desired more detailed findings, he

could have requested findings of fact and conclusions of law under Civ.R. 52. His failure to do

so means that he cannot now complain that the court erred in this regard. In any event, as we

explain below, we believe that the record contains evidence to support the trial court’s decision.

       {¶14} Accordingly, we overrule appellant’s first assignment of error.


         B. Competent, Credible Evidence Supports the Competency Determination


       {¶15} In his second assignment of error, appellant contends that the trial court’s finding

that appellee is not incompetent is against the manifest weight of the evidence.

       {¶16} R.C. 2111.02(A) provides:
Washington App. No. 14CA32                                                                             6


       If found necessary, a probate court on its own motion or on application by any

       interested party shall appoint, subject to divisions (C) and (D) of this section and

       to section 2109.21 and division (B) of section 2111.121 of the Revised Code, a

       guardian of the person, the estate, or both, of a minor or incompetent, provided

       the person for whom the guardian is to be appointed is a resident of the county or

       has a legal settlement in the county. If the person for whom the guardian is to be

       appointed is an adult, the person must be a qualified respondent as described in

       section 2112.21 of the Revised Code and have the opportunity to have the

       assistance of counsel in the proceeding for the appointment of that guardian. An

       interested party includes, but is not limited to, a person nominated in a durable

       power of attorney under section 1337.24 of the Revised Code or in a writing as

       described in division (A) of section 2111.121 of the Revised Code. * * *


       {¶17} The first step in the guardianship process is to determine whether the applicant

has shown, by clear and convincing evidence, that the prospective ward is incompetent (i.e. so

mentally impaired as a result of mental illness or disability that she is incapable of taking proper

care of herself or her property). In re Larkin, 4th Dist. Pike No. 09CA791, 2009–Ohio–5014, ¶

17; R.C. 2111.02(C)(3); R.C. 2111.01(D). The Ohio Supreme Court held:


       Clear and convincing evidence is the measure or degree of proof that will produce

       in the mind of the trier of fact a firm belief or conviction as to the allegations

       sought to be established. It is intermediate, being more than a mere

       preponderance, but not to the extent of such certainty as required beyond a

       reasonable doubt as in criminal cases. It does not mean clear and unequivocal.

In re Estate of Haynes, 25 Ohio St. 3d 101, 104, 495 N.E.2d 23 (1986).
Washington App. No. 14CA32                                                                           7


       {¶18} “ ‘The standard of review for weight of the evidence issues, even where the

burden of proof is “clear and convincing” retains its focus upon the existence of “some

competent, credible evidence.” ’ ” Larkin at ¶ 18, quoting In re Jordan, 4th Dist. Pike No.

08CA773, 2008–Ohio–4385, ¶ 9, in turn quoting State v. Schiebel, 55 Ohio St. 3d 71, 74, 564
N.E.2d 54 (1990). Thus, even under the clear and convincing standard, appellate review is

deferential. Larkin at ¶ 18. An appellate court should not reverse a trial court’s decision as being

against the manifest weight of the evidence if some competent, credible evidence supports the

decision. Id., citing In re Jordan at ¶ 9. “This standard of review is highly deferential and even

‘some’ evidence is sufficient to sustain the judgment and prevent a reversal.” Eddy v. Eddy, 4th

Dist. Washington No. 01CA20, 2002–Ohio–4345, ¶ 27.

       {¶19} If a court finds that a prospective ward is incompetent, the court must still

determine whether to impose the guardianship (i.e., whether it is “necessary.”). Larkin at ¶ 19;

see also R.C. 2111.02(A). Appellate courts review decisions of this nature under the abuse of

discretion standard. Larkin at ¶ 19; In re Guardianship of P.D., 4th Dist. Washington No.

08CA5, 2009–Ohio–3113, ¶ 16. Generally, an abuse of discretion implies that a court’s attitude

is unreasonable, arbitrary, or unconscionable. Larkin at ¶ 19; Frick v. Howell, 4th Dist. Highland

No. 14CA19, 2015-Ohio-3639, ¶ 33. When applying this standard, a reviewing court may not

merely substitute its judgment for that of the trial court. Larkin at ¶ 19; In re Jane Doe 1, 57
Ohio St. 3d 135, 137–138, 566 N.E.2d 1181 (1991), citing Berk v. Matthews, 53 Ohio St. 3d 161,

169, 559 N.E.2d 1301 (1990).

       {¶20} In the case sub judice, the guardianship hearing produced the following evidence.

Appellant offered the testimony of appellee, upon cross-examination, as his sole evidence that

appellee is incompetent and a guardianship is necessary. Appellee testified that he and Dicklich
Washington App. No. 14CA32                                                                           8


have been friends for approximately 17 years and that she had taken care of him as if they were

family. Appellee testified that he once loaned Dicklich $40,000 but that she had repaid him.

Appellee also testified that he had gifted her $2,000 so she could visit her daughter and

granddaughter in the state of Washington. Furthermore, appellee testified that he gave Dicklich

his vehicle so that she could visit him at the assisted living facility and take him out to eat on

occasion, especially since he could no longer drive himself. He indicated that he wished to

change his will to leave a quarter of his estate to Dicklich and the remainder to his three children

because Dicklich had done a lot for him over the years. He also indicated that he created a

revocable trust to help manage his financial affairs and day-to-day bill paying, although it is

unclear from the record whether the trust had been funded at the time of the hearing. Appellee

did testify, however, that he wanted Peoples Bank to administer the trust and not Dicklich or his

children. On cross-examination, appellee denied that Dicklich was financially abusing him and

reiterated that the only money he ever gave her was the $40,000 loan, which was repaid with

interest, and the $2,000 gift.

        {¶21} It is notable that appellant did not offer the testimony of Tilley; and Tilley’s report

was never submitted as evidence at the hearing.

        {¶22} On the other hand, appellee offered the testimony of several witnesses at the

hearing, including the testimony of Joseph Kennell, Ph.D. Kennell testified that he is a licensed

psychologist and that he conducted a competency evaluation of appellee in conjunction with the

guardianship application. Kennell testified that appellee expressed understanding of the purpose

of the assessment, was alert throughout, made good eye contact, was responsive and coherent,

and showed good endurance for his age. Kennell testified that appellee’s responses were logical

and relevant to whatever they were talking about. Kennell described appellee as “pretty sharp”
Washington App. No. 14CA32                                                                          9


and opined that he was not incompetent as defined under Ohio law. He also testified that in his

opinion appellee was not unduly influenced. On cross-examination, Kennell clarified that

appellee may need some assistance in handling his day-to-day finances, but that he is competent

to decide how and who should manage those day-to-day finances. Kennell also testified on cross-

examination that appellee expressed a desire that his children and Dicklich share his estate

equally upon his death; and that appellee noted he had given Dicklich money in the past. A

report prepared by Kennell was introduced into evidence without objection from appellant.

       {¶23} Zimmerman, the trial court investigator, also testified at the hearing during

appellee’s presentation of his case. Zimmerman testified that upon receiving the court’s order to

investigate the circumstances of the proposed ward, she met with appellee on two occasions and

also talked with the staff of the assisted living facility where appellee lives. Zimmerman testified

that appellee was well aware of her role and why they were meeting and opposed the

guardianship proceedings. Zimmerman indicated that appellee was aware of present

circumstances, appeared to comprehend her questions, and gave thoughtful responses. She also

observed that appellee was able to perform everyday functions. When pressed about her

recommendation that a limited-guardianship be established, Zimmerman indicated that

“[appellee] needs to be a part of those [financial] decisions. He was, with my interaction with

him, very on the mark; very alert and able to discuss with me his financial standings.”

Zimmerman’s report was also entered into evidence without objection from appellant.

       {¶24} James Addison, Esq., was the next witness offered by the appellee. Addison

testified that he is a licensed attorney and that he was hired by appellee to include Dicklich in his

testamentary documents. After discussing the matter with appellee, Addison drafted a revocable

trust and pour-over will which leaves appellee’s assets to Dicklich and appellee’s three children
Washington App. No. 14CA32                                                                         10


equally. According to Addison, the documents were executed by appellee. Addison testified that

appellee was able to clearly express his wishes and desires and that he seemed to comprehend

what was said to him. Addision testified further that while Dicklich accompanied appellee to the

office visits; she stepped out when the documents were executed and that it did not appear that

Dicklich was directing appellee in any way. According to Addison, appellee appeared competent

and capable when he executed the trust and will.

       {¶25} Robert Kirkbride, a local businessman and entrepreneur also testified at the

hearing. According to Kirkbride, he met privately with appellee, and upon appellee’s request, in

February 2014. Kirkbride testified that appellee wished to meet to discuss some “real life issues”

and to discuss the possibility of Kirkbride becoming his financial power of attorney. Kirkbride

testified that appellee was coherent, and was able to clearly converse and comprehend at the

meeting. Kirkbride testified that he declined appellee’s offer to become his financial power of

attorney, but recommended to appellee that he contact Attorney Addison. Kirkbride noted that

appellee “made perfect sense to me that day” and he felt that appellee was competent to make

decisions regarding his financial affairs.

       {¶26} Mindy Geese, the executive director of the assisted living facility where appellee

resides, was the last witness to testify at the hearing. Geese testified that she has had daily

interactions with appellee since he moved to the facility in early 2014. Geese noted that appellee

is “fairly independent”. According to Geese, appellee comes and goes to the dining room as he

pleases, chooses his own meals, is able to call the staff by name, is alert and oriented, is able to

dress himself, and picks which activities to attend on his own. Geese testified that she has never

seen appellee in an incoherent state and that appellee is able to comprehend what is said to him.

Geese further testified that she and appellee have discussed Dicklich, that he has no concerns
Washington App. No. 14CA32                                                                             11


regarding Dicklich, that he’s “perfectly happy with Betty”, and that “[i]t would be devastating if

she was not there for him.”

       {¶27} Here, the only expert evidence on the issue of incompetency came from Kennell.

Kennell’s testimony and report unequivocally conclude that appellee is not incapable of taking

proper care of himself or his property. We understand that Tilley’s report filed with the

application for guardianship reached a different conclusion; but Tilley did not testify at the

hearing; and the report was never offered as evidence at the hearing. Moreover, the testimony

from the other witnesses reinforces Kennell’s conclusion. All the additional witnesses agreed

that appellee appeared aware of present circumstances, was able to comprehend questions, gave

thoughtful responses, and generally appeared on the mark and coherent.

       {¶28} Furthermore, when evaluating the weight of the evidence, the trier of fact is owed

great deference, because the trier of fact is best able to view the witnesses and observe their

demeanor, gestures, and voice inflections and to use those observations to weigh the credibility

of the testimony. Larkin, supra, at ¶ 18; In re Jordan, supra, at ¶ 9; Seasons Coal Co. v.

Cleveland, 10 Ohio St. 3d 77, 80, 461 N.E.2d 1273 (1984). Here, in addition to hearing and

viewing the expert testimony and the testimony of the lay witnesses, the trial court was also able

to observe appellee on the stand. Appellee was able to justify recent changes to his financial

affairs; and the trial court apparently found him to be credible and capable of making those

decisions.

       {¶29} It appears from the record evidence that appellee is a well-adjusted, coherent, and

capable 97 year old man. Therefore, some competent, credible evidence supports the trial court’s

finding that appellee is not so mentally impaired as a result of a mental illness or disability that
Washington App. No. 14CA32                                                                   12


he is incapable of taking proper care of himself or his property. Accordingly, we overrule

appellant’s second assignment of error.

                                          IV. Conclusion

       {¶30} Based upon the foregoing reasons, we hereby overrule appellant’s assignments of

error and affirm the trial court’s judgment.


                                                                      JUDGMENT AFFIRMED.
Washington App. No. 14CA32                                                                      13


                                     JUDGMENT ENTRY


       It is ordered that the JUDGMENT IS AFFIRMED. Appellant shall pay the costs.

       The Court finds that reasonable grounds existed for this appeal.

      It is ordered that a special mandate issue out of this Court directing the Washington
County Common Pleas Court, Probate Division, to carry this judgment into execution.

       A certified copy of this entry shall constitute the mandate pursuant to Rule 27 of the
Rules of Appellate Procedure.

Harsha, J. and Abele, J.: Concur in Judgment and Opinion.

                                             For the Court


                                             By: ________________________________
                                                 Marie Hoover
                                                 Presiding Judge



                                   NOTICE TO COUNSEL

       Pursuant to Local Rule No. 14, this document constitutes a final judgment entry and
the time period for further appeal commences from the date of filing with the clerk.